Citation Nr: 1810964	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-23 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right shoulder dislocation/separation with a torn ligament and clavicular fracture.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for pain and numbness in the legs.  


REPRESENTATION

Veteran represented by:	Robert C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to May 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and Montgomery, Alabama.  The Agency of Original Jurisdiction (AOJ) over the Veteran's case is the RO in Montgomery.  

In November 2016, the Board remanded the case to schedule the Veteran for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a December 2017 Board hearing.  A transcript of the hearing is included in the claims file.  

Additional lay and medical evidence has been associated with the claims file after the issuance of the last statement of the case (SOC); however, the Veteran waived his right to have the RO consider this evidence prior to a Board decision in a December 2017 statement.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board must remand these claims because the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Specifically, a July 2013 SSA fully favorable administrative decision indicates that the Veteran was granted SSA disability benefits, in part, due to his status-post lumbar fusion with radiculitis and degenerative joint disease (DJD) of the right shoulder.  Although the claims file includes multiple copies of this decision, there is no indication in the record that an attempt has been made to obtain any SSA medical treatment records that support this fully favorable SSA decision.  As these records are relevant to the Veteran's service connection and increased rating claims, the Board must remand the case to associate these records with his claims file.

The Board must also remand the Veteran's increased rating claim for his right shoulder disability to afford him a new VA examination.  The Veteran underwent a VA examination for his right shoulder dislocation/separation with a torn ligament and clavicular fracture disability most recently in September 2010.  However, during the December 2017 Board hearing, he contended that his right shoulder disability had worsened since this VA examination.  Accordingly, the Veteran should be scheduled for a VA examination to determine the current severity of his right shoulder symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2017) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's complete Social Security Administration (SSA) records, including any administrative decisions on his application for SSA benefits and all underlying medical records.

2. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his right shoulder dislocation/separation with a torn ligament and clavicular fracture disability.  

3. After completing Step 1 and Step 2, and any other development deemed necessary, readjudicate the claim of entitlement to an increased disability rating for the right shoulder dislocation/separation with a torn ligament and clavicular fracture, and claims of entitlement to service connection for a low back disorder and pain and numbness in the legs in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

